Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on November 14, 2008 and, except as provided herein, its terms will become
effective as of January 1, 2009 (the “Effective Date”), by and between
InnerWorkings, Inc., a Delaware Corporation (the “Company”), and Eric Belcher
(“Executive”).

WITNESSETH:

WHEREAS, the Company and Executive entered into an employment agreement dated as
of June 9, 2005, which was amended September, 2005, October 1, 2005, and
January 1, 2008 (as so amended, the “Prior Agreement”);

WHEREAS, the Company and Executive wish to amend and restate the Prior
Agreement;

WHEREAS, the Company wishes to promote Executive to the position of President
and Chief Executive Officer and provide an inducement for Executive to remain in
its employ as its President and Chief Executive Officer; and

WHEREAS, Executive is willing to remain in the employ of the Company and to
serve as its President and Chief Executive Officer on the terms and conditions
hereafter set forth.

NOW, THEREFORE, the Company and Executive hereby agree that, effective as of the
Effective Date, the Prior Agreement is amended and restated and superseded by
this Agreement in its entirety.

1. Employment; Position and Duties. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Upon the Effective Date, Executive shall be employed as the
President and Chief Executive Officer of the Company reporting to, and shall
become a member of, the Board of Directors of the Company (the “Board).
Executive shall be deemed to have resigned from the Board voluntarily, without
any further action required, upon the termination of Executive’s employment with
the Company. In this capacity, Executive agrees to devote his full time, energy
and skill to the faithful performance of his duties herein, and shall perform
the duties and carry out the responsibilities assigned to him to the best of his
ability and in a diligent, businesslike and efficient manner. Notwithstanding
the above, during the term of this Agreement, it shall not be a violation of
this Agreement for the Executive to serve on civic or charitable boards or
committees, deliver lectures, fulfill speaking engagements, teach at educational
institutions, manage personal investments, and, with the consent of the Board,
service on corporate boards, so long as such activities do not interfere with
the performance of the Executive’s responsibilities in accordance with this
Agreement. Executive’s duties and authority shall include all the duties and
authority contemplated by the Company’s by-laws and those customarily performed
by the President and Chief Executive Officer, as Chief Executive Officer, shall
be the senior most executive officer of the Company. Executive shall also have
such additional duties and authority commensurate with such positions as may be
reasonably assigned by the Board. Executive shall

 

1



--------------------------------------------------------------------------------

comply with any policies and procedures established for Company employees,
including without limitation, those policies and procedures contained in the
Company’s employee handbook previously delivered to Executive.

2. Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until and shall expire on December 31, 2013,
unless terminated earlier by either party, in accordance with the terms of this
Agreement and/or the following sentence. This Agreement may be terminated by
Executive or by the Board, with or without Cause (as defined below). Upon the
termination of Executive’s employment with the Company for any reason, neither
party shall have any further obligation or liability under this Agreement to the
other party, except as set forth in Sections 4, 5, 6, 7, 8, 9, and 10 of this
Agreement. Upon the expiration of this Agreement by its terms, neither party
shall have any further obligation or liability under this Agreement to the other
party.

3. Compensation. Executive shall be compensated by the Company for his services
as follows:

(a) Base Salary. During the term of this Agreement, Executive shall be paid a
base salary (“Base Salary”) of $41,666.67 per month (or $500,000 on an
annualized basis) subject to applicable withholding, in accordance with the
Company’s normal payroll procedures. Commencing in 2010, Executive’s base salary
shall be reviewed on an annual basis by the Board for possible increase (but not
decrease) based on the Company’s operating results and financial condition,
salaries paid to other Company executives, and general marketplace and other
applicable considerations. Such increased Base Salary, if any, shall then
constitute Executive’s “Base Salary” for purposes of this Agreement.

(b) Benefits. During the term of this Agreement, Executive shall have the right,
on the same basis as other members of senior management of the Company, to
participate in and to receive benefits under any of the Company’s executive and
employee benefit plans, long-term or equity incentive plans, insurance programs
and/or indemnification agreements, as may be in effect from time to time,
subject to any applicable waiting periods and other restrictions and to the
benefits afforded to other members of senior management under the Company’s
vacation, holiday and business expense reimbursement policies (all such benefits
the “Benefits”).

(c) Bonuses. In addition to the Base Salary, Executive shall be eligible to
receive an annual performance bonus at a target of not less than fifty percent
(50%) of his Base Salary, with an opportunity to earn a maximum bonus of two
hundred percent (200%) of his bonus target (the “Performance Bonus”). The
Performance Bonus shall be a discretionary bonus, determined in the sole
discretion of the Board or the Compensation Committee thereof, based upon
Executive’s performance of his duties and the Company’s financial performance,
as well certain performance targets that are approved by the Board or Committee.
The Company will pay the Executive’s Performance Bonus for each year at the same
time as annual performance bonus payments for such year (if any) are made to
other participants with respect to such fiscal year, and in all events within
the two and

 

2



--------------------------------------------------------------------------------

one half (2 1/2) months following the end of the year in which the Performance
Bonus is earned. The Performance Bonus is intended to qualify for the short-term
deferral exception to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)

(d) Expenses. In addition to reimbursement for business expenses incurred by
Executive in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Executive for the full amount of his
insurance costs should he elect to participate in the Company’s insurance
program(s). In addition, Executive shall be reimbursed $1,000/month for
automobile expenses.

(e) Long Term Incentive Bonus. Upon execution of this Agreement, Executive shall
be entitled to receive a cash long term incentive bonus of Four Hundred Thousand
Dollars ($400,000) (the “Incentive Bonus”). In the event of a termination of
Executive’s employment either prior to or within the three years following the
execution date of this Agreement either (i) by the Company for Cause or (ii) by
the Executive for any reason other than Good Reason, his death or disability,
Executive shall reimburse the Company a pro rata portion of the Incentive Bonus
equal to the full amount of the Incentive Bonus multiplied by a fraction (not to
exceed 1), the numerator of which shall be the number of months remaining
between the date of termination and the three-year anniversary of the execution
date of this Agreement, and the denominator of which shall be thirty-six.

(f) Option Grant. In connection with the execution of this Agreement, Executive
shall be granted an option (the “November 2008 Option”) to purchase 575,000
shares of the Company’s common stock on the terms included in the option
agreement executed in connection herewith. In addition, effective upon the grant
of the November 2008 Option, the vesting of the November 2008 Option and the
restricted stock and stock options granted on or about January 22, 2008, shall
also be governed by the terms of Section 4 and Section 5 of this Agreement.

4. Benefits Upon Termination.

(a) Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or disability, or the termination of Executive’s employment by Executive for any
reason other than Good Reason (as defined below), Executive shall be entitled to
no further compensation or benefits from the Company following the date of
termination, except the Accrued Obligations, which Accrued Obligations shall be
paid to the Executive within thirty (30) days following the date of termination.

For purposes of this Agreement, the Executive’s “Accrued Obligations” include,
to the extent not theretofore paid:

(i) the Executive’s Base Salary earned through the date of termination;

 

3



--------------------------------------------------------------------------------

(ii) the Executive’s Benefits, vested or earned through the date of termination;

(iii) the Executive’s Performance Bonus for the fiscal year immediately
preceding the fiscal year in which the date of termination occurs if such award
has been earned but has not been paid as of the date of termination;

(iv) the Executive’s vested restricted stock, stock options or other long-term
or equity-based incentive compensation; and

(v) the Executive’s business expenses that have not been reimbursed by the
Company as of the date of termination that were incurred by the Executive prior
to the date of termination in accordance with the applicable Company policy.

For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:

(A) theft, dishonesty, or falsification of any employment or Company records by
Executive;

(B) the determination by the Board that Executive has committed an act or acts
constituting a felony or any act involving moral turpitude;

(C) the determination by the Board that Executive has engaged in willful
misconduct or gross negligence that has had a material adverse effect on the
Company’s reputation or business; or

(D) the continuing material breach by Executive of any provision of this
Agreement after receipt of written notice of such breach from the Board and a
reasonable opportunity to cure such breach.

For purposes of this Agreement, a termination by the Executive shall be for
“Good Reason” if Executive terminates his employment for any of the following
reasons:

(1) the Company materially reduces Executive’s duties or authority below, or
assigns Executive duties that are materially inconsistent with, the duties and
authority contemplated by Section 1 of this Agreement, or any failure by the
Company to appoint or elect, or to reappoint or reelect Executive to any of the
positions set forth in Section 1;

(2) the Company requires Executive to relocate his office more than 100 miles
from the current office of the Company without his consent; or

(3) the Company has breached any provision of this Agreement, including by not
limited to, the provisions relating to the payment or providing of compensation
and Benefits in accordance with Section 3 above, and such breach continues for
more than thirty (30) days after notice from Executive to the Company specifying
the action which constitutes the breach and demanding its discontinuance;

 

4



--------------------------------------------------------------------------------

provided, however, that in the event of a Change in Control, Executive agrees to
continue his employment for a period of nine (9) months following the Change of
Control if requested by Company (or any successor or assign) on the terms of
this Agreement as in effect immediately prior to the Change in Control, and
during the nine month period following a Change in Control (as defined below),
the occurrence of any event described in clause (4)(a)(1) above shall not, by
itself, constitute a basis for the Executive to resign for Good Reason;
provided, further, that Executive’s resignation for any reason pursuant to
notice given during the ninety (90) day period following the nine month
anniversary of the date of the Change in Control shall constitute a resignation
for “Good Reason” under this Agreement.

(b) Termination Without Cause or Termination for Good Reason. Each of the
Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. If Executive’s employment is terminated by the Company
for any reason other than for Cause or by reason of his death or disability, or
if Executive’s employment is terminated by Executive for Good Reason, Executive
shall only be entitled to:

(i) receive continued payment of his Base Salary, less applicable withholding,
in accordance with the Company’s normal payroll procedures, for twelve
(12) months following the termination of Executive’s employment;

(ii) immediate vesting of (A) all restricted stock granted on or about
January 22, 2008, as if Executive’s employment had continued for a period of
twenty-four (24) months following the termination, (B) all stock options granted
on or about January 22, 2008, as if Executive’s employment had continued for a
period of twenty-four (24) months following the termination, and (C) the
November 2008 Option, as if Executive’s employment had continued for a period of
twenty-four (24) months following the termination;

(iii) the Accrued Obligations.

Notwithstanding anything to the contrary herein, no payments shall be paid under
this Section 4(b)(i) or (ii) unless and until Executive shall have executed a
general release and waiver of claims against the Company, acknowledging
Executive’s obligations under Section 7 below, and in a form prescribed by the
Company; provided that, such release shall not require the Executive to release
any rights to Accrued Obligations, rights under the Indemnification Provisions
(as defined below), or under this Agreement, and the execution of such general
release and waiver shall be a condition to Executive’s rights under
Section 4(b)(i) or (ii). In addition, if Section 409A of the Code requires that
a payment hereunder may not commence for a period of six (6) months following
termination of employment, then such payments shall be withheld by the Company
and paid as soon as permissible, along with such other monthly payments then due
and payable.

 

5



--------------------------------------------------------------------------------

5. Change of Control. Upon the occurrence of a Change of Control, Executive
shall be entitled to immediate vesting of (i) all restricted stock granted on or
about January 22, 2008, (ii) all stock options granted on or about January 22,
2008 and (iii) all of the then unvested portion of the November 2008 Option.

For purposes of this Agreement, a “Change in Control means the occurrence of any
one or more of the following:

 

  (a) An effective change of control pursuant to which any person or persons
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) beneficial
ownership of stock of the Company representing fifty percent (50%) or more of
the voting power of the Company’s then outstanding stock; provided, however,
that a Change in Control shall not be deemed to occur by virtue of any of the
following acquisitions: (i) by the Company or any Affiliate, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) by any Incumbent
Stockholders (as defined below);

 

  (b) Any person or persons acting as a group (in each case, other than any
Incumbent Stockholders) acquires beneficial ownership of Company stock that,
together with Company stock already held by such person or group, constitutes
fifty percent (50%) or more of the total fair market value or voting power of
the Company’s then outstanding stock. The acquisition of Company stock by the
Company in exchange for property, which reduces the number of outstanding shares
and increases the percentage ownership by any person or group to 50% or more of
the Company’s then outstanding stock will be treated as a Change in Control;

 

  (c) Individuals who constitute the Board immediately after the Effective Date
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board during any 12-month period; provided, however, that:
(i) any person becoming a Director subsequent thereto whose election or
nomination for election was approved by a vote of a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director, without written objection to such nomination) shall be an Incumbent
Director, provided that no individual initially elected or nominated as a
Director of the Company as a result of an actual or threatened election contest
with respect to Directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; and (ii) a Change in Control
shall not be deemed to have occurred pursuant to this paragraph (c) if, after
the Board is reconstituted, the Incumbent Stockholders beneficially own stock of
the Company representing more than thirty-five percent (35%) of the voting power
of the Company’s then outstanding stock; or

 

6



--------------------------------------------------------------------------------

  (d) Any person or persons acting as a group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value of at least forty percent (40%) of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition. For
purposes of this section, gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, without regard to
any liabilities associated with such assets. The event described in this
paragraph (d) shall not be deemed to be a Change in Control if the assets are
transferred to (i) any owner of Company stock in exchange for or with respect to
the Company’s stock, (ii) an entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the entity’s total value or total
voting power, (iii) any person that owns, directly or indirectly, at least fifty
percent (50%) of the Company stock, or (iv) an entity in which a person
described in (d)(iii) above owns at least fifty percent (50%) of the total value
or voting power. For purposes of this section, and except as otherwise provided,
a person’s status is determined immediately after the transfer of the assets.

 

  (e) For purposes of this definition of Change in Control, the term “Incumbent
Stockholders” shall include each and every one of the following: Incorp, LLC;
Richard A. Heise, Jr.; Old Willow Partners, LLC; Heise Family 2005 Grantor
Retained Annuity Trust; InnerWorkings Series C Investment Partners, LLC; Orange
Media, LLC; Baradaran Revocable Trust; Sam Nazarian; Shula Nazarian Torbati;
David and Angella Nazarian Family Trust; Anthony R. Bobulinski; Printworks, LLC;
Printworks Series E, LLC; Younes & Soraya Nazarian Revocable Trust; Younes
Nazarian 2006 Annuity Trust - Printworks; Soraya T. Nazarian 2006 Annuity Trust
- Printworks; New Enterprise Associates 11, Limited Partnership; NEA Ventures
2005, Limited Partnership; or any of their respective Affiliates, successors.

In no event will a Change in Control be deemed to have occurred, with respect to
the Executive, if an employee benefit plan maintained by the Company or an
Affiliate or the Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control. The employee
benefit plan or the Executive will be deemed “part of a purchasing group” for
purposes of the preceding sentence if the plan or the Executive is an equity
participant in the purchasing company or group, except where participation is:
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.

 

7



--------------------------------------------------------------------------------

6. Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.

7. Covenants Not to Compete or Solicit. During Executive’s employment and for a
period of two (2) years following the termination of Executive’s employment for
any reason, Executive shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:

(a) perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);

(b) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and

(c) solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or Independent Contractor of the Company or any subsidiary of the Company to
terminate his or his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products
that are competitive with in any manner the products sold or offered by the
Company during the term of this Agreement. The term “Geographic Area” shall mean
the United States of America.

The covenants contained in this Section 7 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

8



--------------------------------------------------------------------------------

8. Equitable Remedies. Executive acknowledges and agrees that the agreements and
covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.

9. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.

10. Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that successor
or assignee is the successor to substantially all of the assets of the Company,
or a majority of its then outstanding Units, and that such successor or assignee
assumes the liabilities, obligations and duties of the Company under this
Agreement, either contractually or as a matter of law. In view of the personal
nature of the services to be performed under this Agreement by Executive, she
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

12. Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.

13. No Conflict. Executive represents and warrants to the Company that neither
his

 

9



--------------------------------------------------------------------------------

entry into this Agreement nor his performance of his obligations hereunder will
conflict with or result in a breach of the terms, conditions or provisions of
any other agreement or obligation to which Executive is a party or by which
Executive is bound, including without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.

14. Validity. Except as otherwise provided in Section 7, above, if anyone or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

15. Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.

16. Code Section 409. This Agreement is intended to comply with Section 409A of
the Code, and the interpretative guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and in
kind distributions, and shall be administratively administered accordingly. The
Executive hereby agrees that the Company may, without further consent from the
Executive, make the minimum changes to this Agreement as may be necessary or
appropriate to avoid the imposition of additional taxes or penalties on the
Executive pursuant to Section 409A of the Code. The Company can not guarantee
that the payments and benefits that may be paid or provided pursuant to this
Agreement will satisfy all applicable provisions of Section 409A of the Code. In
the case of any reimbursement payment which is required to be made promptly
under this Agreement, such payment will be made in all instances no later than
December 31, of the Calendar year following the Calendar year in which the
obligation to make such reimbursement arises. Notwithstanding the foregoing, if
any payments or benefits under this Agreement become subject to Section 409A of
the Code, then for the purpose of complying therewith, to the extent such
payments or benefits do not satisfy the separation pay exemption described in
Treasury Regulation § 1.409A-1(b)(9)(iii) or any other exemption available under
Section 409A of the Code (the “Non-Exempt Payments”), if the Executive is a
specified employee as described in Treasury Regulation § 1.409A-1(i) on the Date
of Termination, any amount of such Non-Exempt Payments which would be paid prior
to the six-month anniversary of the Date of Termination shall instead be
accumulated and paid to the Executive in a lump sum payment within five
(5) business days after such six-month anniversary.

17. Adjustments Due to Excise Tax.

(a) If it is determined that any amount or benefit to be paid or payable to the
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of the Executive for the excise tax imposed by Section 4999 of
the Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to the Executive (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to the Executive is subject
to the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of

 

10



--------------------------------------------------------------------------------

applicable federal, state, and local income and payroll taxes on such reduced
Payments other than the Excise Tax (collectively, the “Deductions”)) is greater
than the excess of (1) the net amount of the Payments, without reduction (but
after making the Deductions) over (2) the amount of Excise Tax to which the
Executive would be subject in respect of such Payments. In the event Payments
are required to be reduced pursuant to this Section 17(a), the Executive shall
designate the order in which such amounts or benefits shall be reduced in a
manner consistent with Code Section 409A.

(b) The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

18. Legal Fees. The Company shall promptly reimburse the Executive for any
reasonable legal fees and expenses incurred by the Executive in connection with
the review of this Agreement and any documents ancillary thereto.

19. Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, organization in effect from time to time, and subject to the
conditions thereof, the Company shall:

(a) indemnify the Executive against all liabilities and reasonable expenses that
the Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because the Executive is or was an officer or
director of or service provider to the Company, the Partnership, the Parent or
any of their respective affiliates provided, however, that the Executive shall
have acted in good faith and in a manner that the Executive reasonably believed
to be in the best interests of the Company and

(b) pay for or reimburse the reasonable expenses upon submission of appropriate
documentation incurred by the Executive in the defense of any proceeding to
which the Executive is a party because the Executive is or was an officer or
director of or service provider to the Company, the Partnership, the Parent or
any of their respective affiliates, including an advancement of such expenses to
the extent permitted by applicable law, subject to the Executive’s execution of
any legally required repayment undertaking.

The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which the Executive may be entitled pursuant to
the documents under which

 

11



--------------------------------------------------------------------------------

the Company is organized as in effect from time to time and shall not apply with
respect to any action or failure to act by the Executive which constitutes
willful misconduct or bad faith on the part of the Executive. The
indemnification rights of the Executive in this Section 19 are referred to below
as the “Indemnification Provisions.” The rights of the Executive under the
Indemnification Provisions shall survive the cessation of the Executive’s
employment with the Company. The Company shall also maintain a directors’ and
officers’ liability insurance policy, or an equivalent errors and omissions
liability insurance policy, covering the Executive with reasonable scope,
exclusions, amounts and deductibles based on the Executive’s positions with the
Company.

Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless the Executive from and against any
liabilities and expenses, or to pay for, or reimburse the Executive for, any
expenses arising from or relating to (a) the Executive’s gross negligence or
intentional or willful misconduct, or (b) actions or claims which are initiated
by the Executive unless such action was approved in advance by the Board.

* * * * *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 14th day
of November, 2008.

 

INNERWORKINGS, INC.. a Delaware corporation      EXECUTIVE

By:

 

/s/ Joseph M. Busky

    

/s/ Eric D. Belcher

Name:

  Joseph M. Busky      Eric D. Belcher

Its:

  Chief Financial Officer     

 

13



--------------------------------------------------------------------------------

EXHIBIT TO EMPLOYMENT AGREEMENT

Exhibit A – Employee Inventions and Proprietary Rights Assignment Agreement

 

14